Metcalf, J.
All the facts, which are necessary to constitute the offence for which a person is indicted, must be alleged in the indictment, and must be proved on the trial; otherwise, he cannot be legally convicted. No facts, that are not necessary to constitute the offence, need be alleged or proved, in order to support the indictment. Hence, as it has been decided, in Commonwealth v. Kelly, ante, 175, that an indictment on St. 1855, c. 405, need not allege any other fact besides the keeping or maintaining of a building, place or tenement, used for the illegal sale or illegal keeping of intoxicating liquors, it follows that, in the trial of such an indictment, no other fact need be proved, in order to warrant a conviction by verdict and by judgment. Exceptions overruled.